Exhibit 10.12


  Organovo, Inc.   5871 Oberlin Dr. Suite 150   San Diego, CA 92121

 
Barry Michaels
2560 Iris Way
Laguna Beach, CA 92651
 
August 17, 2011


Dear Barry,
 
I am pleased to offer you a position at Organovo, Inc. as Chief Financial
Officer, reporting to Keith Murphy, Chief Executive Officer. The compensation
and benefits for this position are as follows, subject to the policies of the
company.
 
Salary: A base salary of $230,022 per annum, paid as a biweekly installment of
$8,847.00, subject to deductions and income tax withholding as required by law
or the policies of the company. Additionally, this position is eligible for an
annual bonus calculated as a proportion of annual earnings. The bonus awarded
will be based on factors such as the achievement of corporate and individual
goals each calendar year.
 
Equity Package: Subject to the approval of Organovo's Board of Directors and
awarded subsequent to Organovo's Merger Financing, a stock option award
equivalent to 1.0% of Qrganovo, In. stock, with a vesting period of 4 years. The
award will be subject to the terms and conditions of an Organovo, Inc. 2011
Equity Incentive Plan.
 
Benefits: Company health, dental, and vision insurance coverage are supplied.
Organovo will cover costs required for an individual or group medical plan, or
reimburse you for costs associated with an election to continue benefits under
your current plan, at the company's discretion. Spousal and dependent coverage
is provided. Eligibility for other benefits, including benefits that might be
offered in the future will generally take place per company policy. Employee
contribution to payment for benefit plans, if any, is determined annually.
 
Vacation and Personal Time Off: Vacation and personal time is accrued at 4.6
hours per pay period, which is equivalent to fifteen (15) days for a full time
employee on an annual basis, and will increase over time per company policy.
 
Severance: If your employment is terminated by the Company for reasons other
than cause at any time after the ninety (90) days following the date upon which
you commence employment, Organovo will provide you with a severance package to
assist you through your transition period. Such severance package will be paid
as follows: if you execute and deliver to the Company the Company's form of
Release and Non­ disparagement Agreement for departing employees within the
time-frame contemplated by that document, you will receive three (3) months of
salary and benefits plus an additional two (2) weeks of salary and benefits for
each full year of employment, up to a maximum of six (6) months of total salary
and benefits paid, to be paid in substantially the same manner and form as the
Company provided such salary and benefits to you prior to termination.
 
The severance will continue for the period entitled to you as described above
unless you begin other employment during that period, in which case the
severance shall be paid through the business day preceding the initiation of
employment. Should your employment be terminated by the Company for Cause, or if
you resign or your employment is terminated by reason of your death, you will
not be entitled to a severance package.
 
 
 

--------------------------------------------------------------------------------

 
 
Start Date: The start date for this position is requested to be Tuesday, August
23.
 
Your employment offer is contingent upon the completion of a Confidentiality
Agreement with the Company. Your employment is at-will and either party can
terminate the relationship at any time with or without cause and with or without
notice. Your employment offer is further contingent upon the completion of an
Employment Contract with the Company suitable to satisfy the Company's
requirements under the intended Merger Financing.
 
You acknowledge that this offer letter represents the entire agreement between
you and Organovo, Inc. and that no verbal or written agreements, promises or
representations that are not specifically stated in this offer, are or will be
binding upon Organovo, Inc. If you are in agreement with the above outline,
please sign below. This offer is in effect for three business days.
 
We at Organovo, Inc. hope that you'll accept this job offer and look forward to
welcoming you aboard! Please feel free to call me if you have any questions.
 
 

  Sincerely,           /s/ Keith Murphy     Keith Murphy     Chief Executive
Officer     Organovo, Inc.  



To accept this job offer:
 
Sign and date this job offer letter where indicated below.

Return a signed and dated document back by August 20,2011. A copy of the
document should be retained for your records. Please use the following
information to send the document:
 
If you choose to send via mail, please send to the following address:
Organovo, Inc.
Attn: Keith Murphy
5871 Oberlin Dr. Suite 150
San Diego, CA 92121


 
Accept Job Offer
By signing and dating this letter below, I, Barry Michaels, accept this offer of
employment from Organovo, Inc.


 
 

Signature: /s/Barry Michaels   Date: August 18, 2011                    

 